 8:19-cv-00276-BCB-CRZ Doc # 173 Filed: 04/07/21 Page 1 of 2 - Page ID # 2022




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

JAMES E. BACHMAN, ADELLA A.
BACHMAN, ERIC J. BACHMAN, RACHEL
A. BACHMAN, MATTHEW R. BACHMAN,                               8:19CV276
and C. ANDREW BACHMAN,

                     Plaintiffs,                                ORDER

      vs.

JOHN Q. BACHMAN, and        LEAF
SUPREME PRODUCTS, LLC, A Nebraska
Limited Liability Co.;

                     Defendants.




      Plaintiffs have not responded to Defendants’ motion to extend the progression
schedule, (Filing No. 169), and the deadline for doing so has passed (see Text Order,
Filing No. 170). The motion is deemed unopposed.

      Accordingly,

      IT IS ORDERED that the motion to extend, (Filing No. 169) is granted as follows:


      1)     Defendants’ deadline for obtaining documents responsive to previously
served documents requests by subpoena is extended to July 6, 2021. All such
subpoenas shall be served on or before April 28, 2021. All other expired deadlines,
including the deadline for serving written discovery (other than Rule 45 subpoenas for
document production), remain unchanged.

      2)     The deadline for complete expert disclosures for all experts expected to
testify at trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained
experts, (Fed. R. Civ. P. 26(a)(2)(C)), is August 25, 2021.
 8:19-cv-00276-BCB-CRZ Doc # 173 Filed: 04/07/21 Page 2 of 2 - Page ID # 2023




      3)     The deposition deadline, including but not limited to depositions for oral
testimony only under Rule 45, is September 24, 2021.

      4)     The deadline for filing motions to dismiss and motions for summary
judgment is October 25, 2021.

      5)     The deadline for filing motions to exclude testimony on Daubert and
related grounds is October 25, 2021.

      6)     A telephonic conference to set the trial and pretrial conference dates will
be held with the undersigned magistrate judge on August 31, 2021 at 10:00 a.m.
Counsel shall use the conferencing instructions assigned to this case to participate in
the conference.

             Dated this 7th day of April, 2021.

                                                  BY THE COURT:

                                                  s/ Cheryl R. Zwart
                                                  United States Magistrate Judge
